14-360-cr
     United States v. Taylor 




 1                                      In the
 2                United States Court of Appeals
 3                              For the Second Circuit
 4                                         
 5                                     
 6                          August Term, 2014 
 7                             No. 14‐360‐cr 
 8                                     
 9                      UNITED STATES OF AMERICA, 
10                               Appellee, 
11                                     
12                                   v. 
13                                     
14                   DEWEY TAYLOR, AKA Road Rash, 
15                          Defendant‐Appellant, 
16                                     
17   JOHN SMITH, AKA Kazoo, RICKY ALLEN, TERRANCE HALL, AKA Bam, 
18   JOHNNIE GIBSON, AKA Goldie, WILLIA SZYMANSKI, EMANUEL E. BELL, 
19         JEFFERY ACHATZ, DALE LOCKWOOD, ANTHONY BURLEY,  
20                      FRANK OWENS, VAN MILLER, 
21                              Defendants.* 
22                                     
23                                     
24              Appeal from the United States District Court 
25                 for the Western District of New York. 
26               No. 11‐cr‐85‐1 ― Richard J. Arcara, Judge. 
27                                     
28                                     
29                                     

      The Clerk is directed to amend the caption to conform to the caption above. 
     *
                                                                                       




 1                           ARGUED: MAY 29, 2015 
 2                         DECIDED:  MARCH 2, 2016 
 3                                      
 4                                      
 5            Before: POOLER, LOHIER, and DRONEY, Circuit Judges. 
 6                          
 7           
 8          Appeal  from  a  judgment  of  the  United  States  District  Court 
 9   for  the  Western  District  of  New  York  (Arcara,  J.),  convicting 
10   Defendant‐Appellant  Dewey  Taylor,  following  a  jury  trial,  of  one 
11   count  of  conspiracy  to  distribute  cocaine  in  violation  of  21  U.S.C. 
12   §§ 841  and  846,  and  seven  counts  of  transaction  structuring  for  the 
13   purpose of evading currency reporting requirements in violation of 
14   31 U.S.C. § 5324.  We AFFIRM the judgment of conviction as to the 
15   conspiracy  to  distribute  cocaine,  REVERSE  the  judgment  of 
16   conviction  as  to  the  transaction  structuring  counts,  and  REMAND 
17   for resentencing. 
18                              
19                                        
20                                LAWRENCE  D.  GERZOG,  New  York, 
21                                NY, for Defendant‐Appellant. 
22                                      
23                                JOSEPH  J.  KARASZEWSKI,  Assistant 
24                                United States Attorney,  for  William J. 
25                                Hochul,  Jr.,  United  States  Attorney 
26                                for the Western District of New York, 
27                                Buffalo, NY, for Appellee. 
28                                           
29    
30    
31    
32    


                                           2
                                                                                         




 1   DRONEY, Circuit Judge: 

 2          Defendant‐Appellant Dewey Taylor appeals from a judgment 

 3   entered in the United States District Court for the Western District of 

 4   New  York  (Arcara,  J.),  following  a  jury  trial,  convicting  him  of  one 

 5   count  of  conspiracy  to  distribute  or  possess  with  the  intent  to 

 6   distribute  500  grams  or  more  of  cocaine  in  violation  of  21  U.S.C. 

 7   §§ 841(a)(1),  841(b)(1)(B),  and  846,  and  seven  counts  of  transaction 

 8   structuring  for  the  purpose  of  evading  currency  reporting 

 9   requirements in violation of 31 U.S.C. § 5324(a)(1) and (a)(3).   

10          Taylor  argues  that  his  conviction  for  the  cocaine  conspiracy 

11   must be vacated because it constituted a constructive amendment of 

12   the  indictment,  which  charged  a  conspiracy  involving  a  larger 

13   amount — five kilograms or more — of cocaine.  Taylor also argues 

14   that  there  was  insufficient  evidence  to  allow  a  jury  to  reasonably 

15   infer an intent to evade the currency reporting requirements because 

16   the  evidence  did  not  establish  a  pattern  of  structured  transactions 




                                            3
                                                                                     




 1   sufficient to indicate that intent. 

 2         We  AFFIRM  the  judgment  of  conviction  as  to  the  cocaine 

 3   conspiracy  count,  but  REVERSE  as  to  the  transaction  structuring 

 4   counts, and REMAND for resentencing. 

 5                               BACKGROUND 

 6         Taylor  was  a  member  of  the  Afro  Dogs  Motorcycle  Club,  a 

 7   national  motorcycle  and  social  club.    Taylor,  along  with  his  co‐

 8   defendants  John  Smith  and  Ricky  Allen,  held  various  leadership 

 9   positions in the Buffalo, New York chapter of the club.  

10         In the fall of 2009, the Government began investigating Smith 

11   for  his  suspected  involvement  in  trafficking  cocaine,  setting  up  a 

12   series  of  controlled  buys  at  Smith’s  residence  and  the  Afro  Dogs’ 

13   Buffalo clubhouse after a cocaine dealer was arrested and informed 

14   the police that Smith was his supplier of cocaine.  The Government 

15   presented evidence at trial that Smith regularly packaged and stored 

16   cocaine in Allen’s house, where Smith also counted and stored cash 




                                            4
                                                                                                   




 1   ranging in amounts from $40,000 to more than $100,000.  

 2           The  Government  also  presented  evidence  of  Taylor’s 

 3   involvement  in  the  drug  operation.    At  Smith’s  request,  Taylor 

 4   delivered  to  Allen’s  house  a  package  that  contained  a  kilogram  of 

 5   powder  cocaine  and  crack  cocaine.    Taylor  stored  the  package  in 

 6   Allen’s  basement.    On  two  or  three  other  occasions,  Taylor  helped 

 7   Smith count money from drug proceeds in Allen’s kitchen.  

 8           Taylor was charged, along with Smith, Allen, and nine others, 

 9   in  a  November  2010  indictment  with  conspiracy  to  distribute  and 

10   possess  with  the  intent  to  distribute  five  kilograms  or  more  of 

11   cocaine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846.1  

12   Taylor  alone  was  charged  with  thirteen  counts  of  transaction 

13   structuring  for  the  purpose  of  evading  currency  reporting 


     1  The indictment also charged Smith, Allen, and co‐defendant Terrance Hall with 
     various  other  drug  crimes.    Smith,  Allen,  and  several  other  co‐defendants  pled 
     guilty prior to trial.  Smith died before trial.  
      
     Four other defendants went to trial with Taylor, all of whom were charged with 
     the  same  drug  conspiracy  count.    Three  of  the  four  other  defendants  were 
     acquitted, and the jury deadlocked as to the remaining defendant.  

                                                 5
                                                                                    




 1   requirements under 31 U.S.C. §§ 5313(a), 5324(a)(1), and 5324(a)(3).  

 2         At  the  defendants’  trial,  the  Government  called  seventeen 

 3   witnesses,  including  Allen,  to  testify  about  the  drug  conspiracy.  

 4   Allen  had  pled  guilty  and  was  a  cooperating  witness  for  the 

 5   Government.  The Government also presented evidence of the drug 

 6   conspiracy  obtained  through  wiretaps  authorized  on  Smith’s 

 7   phones, including conversations between Smith and Taylor.  Taylor 

 8   called no witnesses.  

 9         In  support  of  the  structuring  counts,  the  Government  called 

10   two witnesses and introduced Taylor’s credit union records.  

11         Following  the  close  of  evidence,  Taylor  moved  pursuant  to 

12   Federal Rule of Criminal Procedure 29(a) for a judgment of acquittal 

13   on the drug conspiracy count as well as the structuring counts.  The 

14   Government  moved  to  dismiss  six  of  the  structuring  counts,  as  it 

15   conceded it had presented no evidence as to those counts.  The court 

16   granted the Government’s motion as to those six counts and denied 




                                         6
                                                                                              




 1   Taylor’s motion as to the drug conspiracy count and the remaining 

 2   seven structuring counts.2  

 3          The jury convicted Taylor of the drug conspiracy count for the 

 4   amount of 500 grams or more of cocaine and of all seven structuring 

 5   counts.3    The  court  sentenced  Taylor  to  144  months’  imprisonment 

 6   on the drug conspiracy count and to sixty months’ imprisonment on 

 7   each of the transaction structuring counts, to be served concurrently 

 8   with  one  another  and  with  the  144  month  sentence  on  the  drug 

 9   conspiracy count.  

10                                       DISCUSSION 

11          I.      Constructive  Amendment  of  the  Drug  Conspiracy 
12                  Count 

13          The  district  court  instructed  the  jury  that  to  prove  the  drug 

14   conspiracy  charge  against  Taylor,  the  Government  must  establish 

     2  The  Government  filed  a  redacted  indictment  which  included  only  the  drug 
     conspiracy  count  (count  one)  and  the  seven  remaining  structuring  counts 
     directed only at Taylor (counts two through eight).   

     3 Pursuant to Federal Rule Criminal Procedure 29(c), Taylor renewed his motion 
     for a judgment of acquittal after the jury verdict, but it was denied.  



                                              7
                                                                                 




 1   beyond a reasonable doubt the following elements: (1) “that two or 

 2   more  persons  entered  into  an  unlawful  agreement  charged  in  the 

 3   indictment,”  and  (2)  that  Taylor  “knowingly  became  a  member  of 

 4   the conspiracy.”  App. 101.  As to the quantity of drugs involved in 

 5   the conspiracy, the court instructed the jury as follows: 

 6               If  you  find  that  the  Government  has  proven 
 7        beyond  a  reasonable  doubt  the  two  elements  [of 
 8        conspiracy] that I have just described, then there is one 
 9        more  issue  that  you  must  decide.  I  will  provide  you 
10        with a special verdict form asking you to fill in the type 
11        and  amount  of  drugs  that  the  defendants  conspired  to 
12        possess with intent to distribute.  The burden is on the 
13        Government to establish the type and amount of drugs 
14        beyond a reasonable doubt. 
15                
16   App. 106‐07.  This portion of the charge was based on the proposed 

17   jury  instructions  of  the  Government  and  two  of  Taylor’s  co‐

18   defendants, which Taylor adopted.  

19         The district court also instructed the jury that: 

20         [C]ount one charges the defendant with a conspiracy to 
21         distribute  and  to  possess  with  the  intent  to  distribute 
22         five  kilograms  or  more  of  a  mixture  or  substance 
23         containing  cocaine.    Now,  there’s  a  verdict  sheet  .  .  . 


                                           8
                                                                                                       




 1           which  will  be  given  to  you  and  will  require  you  to 
 2           specify,  in  the  event  of  a  guilty  verdict  on  count  one, 
 3           whether  the  conspiracy  proven  involved  cocaine.    You 
 4           must  then  unanimously  agree  upon  which  controlled 
 5           substance  or  substances  were  involved  in  the 
 6           conspiracy. 
 7                    
 8                   You  must  also  determine  the  weight  of  the 
 9           controlled  substances  involved  in  the  conspiracy.   And 
10           I’ll go over that verdict sheet with you in a few minutes.  
11           Specifically,  should  you  determine  that  the  conspiracy 
12           charged  in  count  one  involved  a  mixture  or  substance 
13           containing  cocaine,  you  must  determine  whether  the 
14           weight of that mixture or substance was five kilograms 
15           or more, or if it was 500 grams or more, or if it was less 
16           than 500 grams.4 

17   App.  114‐15.    Taylor’s  counsel  did  not  object  to  this  portion  of  the 

18   charge or the special verdict form. 

19           The jury found Taylor guilty of “conspir[acy] to possess with 

20   intent  to  distribute  and  to  distribute  a  mixture  or  substance 

21   containing cocaine.”  App. 127.  As to the quantity options, the jury 

22   determined  the  amount  of  cocaine  to  be  “500  grams  or  more.”  


     4  The  three  quantity  amounts  set  forth  on  the  verdict  form  reflect  the  threshold 
     amounts  of  cocaine  triggering  different  mandatory  minimum  periods  of 
     incarceration and related penalties in 21 U.S.C. § 841(b). 



                                                  9
                                                                                                       




 1   District Ct. Docket No. 237, at 2.  

 2           Taylor  argues  that  this  conviction  based  on  an  amount  of 

 3   cocaine  less  than  that  charged  in  the  indictment  constituted  an 

 4   unlawful constructive amendment of the indictment.5 

 5           An  indictment  has been  constructively amended “[w]hen  the 

 6   trial  evidence  or  the  jury  charge  operates  to  broaden[]  the  possible 

 7   bases  for  conviction  from  that  which  appeared  in  the  indictment.”  

 8   United States v. Rigas, 490 F.3d 208, 225 (2d Cir. 2007) (alterations in 

 9   original)  (quoting  United  States  v.  Milstein,  401  F.3d  53,  65  (2d  Cir. 

10   2005)).    Constructive  amendment  is  “a  per  se  violation”  of  the  Fifth 

11   Amendment’s Grand Jury Clause, “sufficient to secure relief without 

12   any  showing  of  prejudice.”    United  States  v.  Agrawal,  726  F.3d  235, 

13   259‐60  (2d  Cir.  2013).    Nevertheless,  “this  court  has  proceeded 

14   cautiously  in  identifying  such  error,  ‘consistently  permitt[ing] 

15   significant  flexibility  in  proof,  provided  that  the  defendant  was 


     5  Taylor  does  not  challenge  the  sufficiency  of  the  evidence  as  to  this  count  on 
     appeal. 

                                                  10
                                                                                            




 1   given notice of the core of criminality to be proven at trial.’”  Id. at 260 

 2   (alteration  in  original)  (quoting  United  States  v.  DʹAmelio,  683  F.3d 

 3   412, 417 (2d Cir. 2012)). 

 4          “To  prevail  on  a  constructive  amendment  claim,  a  defendant 

 5   must  demonstrate  that  ‘the  terms  of  the  indictment  are  in  effect 

 6   altered by the presentation of evidence and jury instructions which 

 7   so  modify  essential  elements  of  the  offense  charged  that  there  is  a 

 8   substantial  likelihood  that  the  defendant  may  have  been  convicted 

 9   of an offense other than that charged in the indictment.’” D’Amelio, 

10   683 F.3d at 416 (quoting United States v. Mollica, 849 F.2d 723, 729 (2d 

11   Cir. 1988)).  This Court generally reviews a constructive amendment 

12   challenge  de  novo.    Agrawal,  726  F.3d  at  259.    However,  where,  as 

13   here,  the  claim  was  not  raised  in  the  district  court,  this  Court 

14   reviews  the  claim  for  plain  error.    United  States  v.  Bastian,  770  F.3d 

15   212, 219 (2d Cir. 2014).  To correct an error under this standard, there 

16   must  be  “(1)  ‘error,’  (2)  that  is  ‘plain,’  and  (3)  that  ‘affect[s] 




                                            11
                                                                                        




 1   substantial rights.’  If all three conditions are met, an appellate court 

 2   may then exercise its discretion to notice a forfeited error, but only if 

 3   (4)  the  error  ‘seriously  affect[s]  the  fairness,  integrity,  or  public 

 4   reputation  of  judicial  proceedings.’”    Johnson  v.  United  States,  520 

 5   U.S.  461,  467  (1997)  (alterations  in  original)  (citation  omitted) 

 6   (quoting United States v. Olano, 507 U.S. 725, 732 (1993)). 

 7          Federal  Rule  of  Criminal  Procedure  31(c)(1)  provides, 

 8   however, that “[a] defendant may be found guilty of . . . an offense 

 9   necessarily  included  in  the  offense  charged.”    We  have  made  clear 

10   that  an  “indictment  need  not  charge  the  defendant  with  the  lesser 

11   [included] offense in order for the trial court to submit that offense 

12   to the jury.”  United States v. Dhinsa, 243 F.3d 635, 674 (2d Cir. 2001).   

13          Taylor  concedes  that  his  offense  of  conviction,  conspiracy  to 

14   distribute and possess with intent to distribute 500 grams or more of 

15   cocaine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846, is 

16   a  lesser  included  offense  of  the  crime  charged  in  the  indictment, 




                                          12
                                                                                                       




 1   conspiracy  to  distribute  and  possess  with  intent  to  distribute  five 

 2   kilograms  or  more  of  cocaine  in  violation  of  §§ 841(a)(1), 

 3   841(b)(1)(A),  and  846.    Other  than  the  quantity  of  drugs,  the 

 4   elements of those offenses are identical.  But Taylor argues that Rule 

 5   31(c)  does  not  apply  because  “neither  the  defense  nor  the 

 6   government sought or obtained an instruction on the lesser included 

 7   offense,”6  Appellant  Br.  13‐14,  and  the  jury  was  not  instructed  that 

 8   finding a drug quantity less than 5 kilograms “could be a basis for a 

 9   finding of guilt.”  Appellant Reply Br. 4.  

10           In  support  of  the  latter  argument,  Taylor  relies  on  United 

11   States  v.  Dhinsa,  243  F.3d  at  673‐76,  in  which  we  vacated  a  Violent 

12   Crime in Aid of Racketeering (“VICAR”) conviction under 18 U.S.C. 

13   § 1959.  The VICAR offense charged in the indictment was based on 

14   the New York state offense of coercion in the first degree.  Id. at 672.  



     6
       As discussed above, the portion of the jury charge relating to amounts was based on proposed
     jury instructions from the Government and two of Taylor’s co-defendants, which Taylor adopted.
     Thus, Taylor agreed to the charge which included the determination of amount, although it was
     not identified by the district court as a “lesser included offense” determination.



                                                  13
                                                                                            




 1   We concluded that the Government had failed to meet its burden of 

 2   establishing  that  the  defendant  engaged  in  coercion,  but  the 

 3   Government  argued  that  we  should  nonetheless  affirm  the 

 4   conviction  because  the  evidence  was  sufficient  to  establish  that  the 

 5   defendant  committed  the  lesser  offense  of  attempted  coercion.    See 

 6   id.  at  672‐73.    The  jury  was  never  charged  on  attempted  coercion, 

 7   however.    Id.  at  673.    We  held  that  we  could  not  affirm  the 

 8   conviction “based on the lesser offense of attempted coercion in the 

 9   first degree where there is sufficient evidence to sustain a conviction 

10   on the lesser offense, but where the district court failed to charge the 

11   jury on that offense.”  Id. at 673.   

12          Dhinsa  is  of  no  help  to  Taylor.    Unlike  in  Dhinsa,  the  district 

13   court  here  properly charged  the  jury  on  the  lesser  included offense 

14   of conspiracy to distribute and possess with intent to distribute 500 

15   grams or more of cocaine.  The court instructed the jury on the two 

16   essential elements of conspiracy — the existence of a conspiracy and 




                                              14
                                                                                           




 1   Taylor’s willfully joining it.  See United States v. Story, 891 F.2d 988, 

 2   992  (2d  Cir.  1989).    The  court  also  instructed  the  jury  on  the  drug 

 3   quantity  element  required  for  narcotics  offenses  under  21  U.S.C. 

 4   § 841(b), see United States v. Gonzalez, 420 F.3d 111, 129 (2d Cir. 2005), 

 5   as  requested  by  the  Government,  Taylor,  and  two  of  his  co‐

 6   defendants.  Finally, the court explained that “should you determine 

 7   that  the  conspiracy  charged  in  count  one  involved  a  mixture  or 

 8   substance  containing  cocaine,  you  must  determine  whether  the 

 9   weight of that mixture or substance was five kilograms or more, or if 

10   it  was  500  grams  or  more,  or  if  it  was  less  than  500  grams.”    App. 

11   115.    The  special  verdict  form  separated  the  issue  of  conspiratorial 

12   liability  from  quantity,  expressly  giving  the  jury  the  option  of 

13   finding  Taylor  guilty  of  a  conspiracy  involving  five  kilograms  or 

14   more  of  cocaine,  or  of  the  lesser  included  offenses  of  a  conspiracy 

15   involving 500  grams  or  more or  less  than  500  grams.    Having  been 

16   properly  charged  on  the  lesser  included  offenses,  the  jury 




                                            15
                                                                                             




 1   determined  that  Taylor  conspired  to  distribute  and  possess  with 

 2   intent to distribute “500 grams or more” of cocaine.  App. 127. 

 3          Taylor’s  conviction  of  conspiracy  to  distribute  and  possess 

 4   within  intent  to  distribute  cocaine  involving  a quantity  specified  in 

 5   21 U.S.C. § 841(b)(1)(B) was therefore not a constructive amendment 

 6   of the indictment charging him with conspiracy involving a quantity 

 7   specified in § 841(b)(1)(A).  As other courts have recognized, such a 

 8   conviction is simply a conviction for a lesser included offense of the 

 9   offense  charged  in  the  indictment,  which  is  entirely  appropriate 

10   under  Federal  Rule  of  Criminal  Procedure  31(c).    See,  e.g.,  United 

11   States  v.  Martinez,  430  F.3d  317,  339‐40  (6th  Cir.  2005).    Trial  courts 

12   need  not use  the actual words  “lesser  included  offense”  in the  jury 

13   charge or explicitly explain the concept of a lesser included offense 

14   to  the  jury,  so  long  as  the  defendant  is  given  notice  of  the  “core  of 

15   criminality  to  be  proven  at  trial”  and  the  presentation  of  evidence 

16   and  jury  instructions  do  not  “modify  [the]  essential  elements  of  the 




                                             16
                                                                                      




 1   offense  charged.”    See  D’Amelio,  683  F.3d  at  416‐17  (internal 

 2   quotation marks omitted). 

 3         Thus,  the  jury  was  properly  charged  on  the  lesser  included 

 4   offense  that  was  the  basis  for  his  conviction  on  count  one,  and 

 5   Taylor’s conviction on that count is affirmed. 

 6         II.    Sufficiency  of  the  Evidence  to  Support  the 
 7                Transaction Structuring Convictions 

 8         In  addition  to  the  drug  conspiracy  offense  in  count  one,  the 

 9   redacted indictment charged Taylor with seven counts of transaction 

10   structuring  for  the  purpose  of  evading  currency  reporting 

11   requirements.    Under  31  U.S.C.  § 5313(a)  and  implementing 

12   regulations,  domestic  financial  institutions  must  file  Currency 

13   Transaction  Reports  (“CTRs”)  with  the  Financial  Crimes 

14   Enforcement  Network  (FinCEN)  of  the  Treasury  Department 

15   whenever  they  are  involved  in  transactions  for  the  exchange  of 




                                         17
                                                                                                     




 1   currency exceeding $10,000 during one business day.7  See 31 U.S.C. 

 2   § 5313(a);  31  C.F.R.  §§ 1010.311,  1010.313(b).    Section  5324  of  the 

 3   same  subchapter  makes  it  a  crime  to  cause,  or  attempt  to  cause,  a 

 4   financial institution to not file a required CTR.  31 U.S.C. § 5324(a).   

 5           As to the seven structuring counts, the Government presented 

 6   evidence  that  Taylor  owned  D.T.  Liquor,8  a  liquor  store  that 

 7   operated  as  a  “cash  business”  in  Buffalo,  New  York.    App.  69.    See 

 8   District  Ct.  Docket  No.  313,  at  133.    D.T.  Liquor  maintained  a 

 9   business checking account at Erie Metro Federal Credit Union (“Erie 

10   Metro”).  Taylor was a signatory for that account.  Taylor also had a 

11   personal bank account at Erie Metro, and was a frequent customer at 



     7
       Previously,  these  forms  were  filed  directly  with  the  Internal  Revenue  Service.  
     Their purpose, as described in FinCEN’s educational pamphlet, is to “safeguard 
     the  financial  industry  from  threats  posed  by  money  laundering  and  other 
     financial  crime.”    FinCEN,  Notice  to  Customers:  A  CTR  Reference  Guide  (2009), 
     http://www.fincen.gov/whatsnew/pdf/CTRPamphletBW.pdf.  

     8 Although Taylor contends that his father owned the store, viewing the evidence 
     in the light most favorable to the Government — as we must do on review of the 
     sufficiency of the evidence to support a criminal conviction, see Jackson v. Virginia, 
     443 U.S. 307, 319 (1979) — the record supports the conclusion that Taylor owned 
     the store.  

                                                18
                                                                                        




 1   a branch office of the credit union in Buffalo.  

 2              Taylor  made  dozens  of  deposits  into  D.T.  Liquor’s  account 

 3   and  his  personal  account  from  March  2008  to  November  2009.  

 4   Relevant  to  this  appeal  are  three  categories  of  transactions  in  that 

 5   period.    These  transactions  were  contained  in  Erie  Metro  records 

 6   that were introduced into evidence by the Government at trial.  The 

 7   first  category  consists  of  the  seven  so‐called  “split”  cash  deposits 

 8   that  the  indictment  charged  as  structured  transactions  for  the 

 9   purpose of evading CTR requirements, App. 22, 23, 25, 28‐29, 32‐33, 

10   37‐38, 41‐42, 45‐46: 


              Count           Date         Amount of              Account 
                                            Deposits 
                                          $10,000         D.T. Liquor’s account
         2               3/4/2008 
                                          $2,050          D.T. Liquor’s account 
                                          $6,300          D.T. Liquor’s account
         3               3/7/2008 
                                          $4,000          Taylor’s account 
                                          $9,100          D.T. Liquor’s account
         4               5/9/2008 
                                          $2,000          Taylor’s account 
                                          $9,550          D.T. Liquor’s account
         5               6/24/2008 
                                          $655            Taylor’s account 



                                            19
                                                                                                    




                                              $9,800              D.T. Liquor’s account
        6               9/15/2008 
                                              $1,000              Taylor’s account 
                                              $9,700              D.T. Liquor’s account
        7               10/27/2008 
                                              $1,000              Taylor’s account 
                                              $3,200              Taylor’s account 
        8               11/03/2009            $4,000              Taylor’s account 
                                              $3,000              Taylor’s account 

1   The  second  category  includes  transactions  during  the  same  period 

2   that involved deposits exceeding $10,000, App. 24, 30, 34, 39, 40, 43, 

3   47:9 


                   Date               Amount                     Account 
             3/10/2008             $14,500              D.T. Liquor’s account 
             3/19/2008             $10,100              D.T. Liquor’s account 
             5/13/2008             $15,000              D.T. Liquor’s account 
             5/27/2008             $10,100              D.T. Liquor’s account 
             6/20/2008             $14,557              D.T. Liquor’s account 
             6/27/2008             $15,950              D.T. Liquor’s account 
             7/1/2008              $13,150              D.T. Liquor’s account 
             7/7/2008              $23,000              D.T. Liquor’s account 
             8/27/2008             $17,600              D.T. Liquor’s account 


    9  The  Government  did  not  submit  deposit  receipts  for  these  deposits;  rather,  it 
    submitted  general  account  statements  that  do  not  include  a  notation  as  to 
    whether  these  deposits  were  in  cash.    Two  Government  witnesses  testified, 
    however, that to the best of their knowledge D.T. Liquor was a cash business.  It 
    seems certain, therefore, that most if not all of these deposits were also in cash.   



                                                20
                                                                                            




            9/12/2008           $12,550            D.T. Liquor’s account 
            9/22/2008           $12,961            D.T. Liquor’s account 
            10/20/2008          $11,000            D.T. Liquor’s account 
            11/03/2008          $12,800            D.T. Liquor’s account 
            12/01/2008          $16,500            Taylor’s account 
            11/02/2009          $12,000            Taylor’s account 
            11/10/2009          $23,000            Taylor’s account 
            11/25/2009          $17,800            Taylor’s account 

1   The  third  category  consists  of  transactions  where,  in  at  least  a  few 

2   instances in May and November of 2008, multiple separate deposits 

3   were  made  in  one  day  totaling  less  than  $10,000,  which  would  not 

4   have generated CTRs. 

5          Of  the  seven  “split”  transactions  charged  as  structured 

6   transactions,  Taylor  presented  every  pair  of  deposits  to  a  single 

7   teller  at  the  same  branch  of  Erie  Metro  in  Buffalo,  generally  within 

8   seconds  or  minutes  of  each  other.10    Evidence  showed  that  cash 

9   deposits  were  often  used,  sometimes  immediately  after  being 



      The one exception involves the deposits on November 3, 2009, where the first 
    10

    two  amounts  were  deposited  simultaneously  but  the  third  was  deposited  two 
    hours later, although with the same teller.  



                                            21
                                                                                            




 1   deposited,  to  pay  expenses  for  the  liquor  store,  such  as  insurance, 

 2   payroll, and gasoline.  

 3          In  addition  to  presenting  the  bank  records  of  these  deposits, 

 4   the  Government  called  two  witnesses  to  testify  relating  to  the 

 5   structuring charges, Ramon Gallardo, Jr., the CEO of Erie Metro, and 

 6   David Turri, a special agent of the Criminal Investigation Division of 

 7   the  Internal  Revenue  Service.    Gallardo  testified  that  he  was 

 8   “[s]omewhat”  familiar  with  Taylor  and  that  his  staff  had  an 

 9   “ongoing relationship” with Taylor “because of his frequent visits to 

10   the  credit  union.”    District  Ct.  Docket  No.  313,  at  65,  76.    Gallardo 

11   also  testified  that  it  was  Erie  Metro’s  policy  for  tellers  to  inform 

12   customers that the credit union was obligated to file CTRs whenever 

13   a customer deposited more than $10,000 in cash, and that CTRs were 

14   required  even  if  a  customer  made  multiple  cash  deposits  at 

15   approximately the same time — even into different accounts — and 

16   the total exceeded $10,000.  Turri similarly testified that CTRs were 




                                            22
                                                                                               




 1   required  for  split  cash  deposits  exceeding  $10,000  and  that  there 

 2   were  CTRs  “filed  concerning  D.T.  Liquor[]  prior  to  the 

 3   [Government’s] investigation” into Taylor.  App. 68.   

 4          Taylor  argues  that  there  was  insufficient  evidence  to  allow  a 

 5   jury  to  reasonably  infer  his  intent  to  evade  the  currency  reporting 

 6   requirements  because  the  evidence  did  not  establish  a  sufficient 

 7   pattern of structured transactions.  

 8          We  review  challenges  to  the  sufficiency  of  the  evidence  de 

 9   novo.    United  States  v.  Leslie,  103  F.3d  1093,  1100  (2d  Cir.  1997).    “A 

10   defendant challenging the sufficiency of the evidence bears a heavy 

11   burden,  because  the  reviewing  court  is  required  to  draw  all 

12   permissible  inferences  in  favor  of  the  government  and  resolve  all 

13   issues  of  credibility  in  favor  of  the  jury  verdict.”    United  States  v. 

14   Kozeny, 667 F.3d 122, 139 (2d Cir. 2011).  A judgment of acquittal can 

15   be  entered  “only  if  the  evidence  that  the  defendant  committed  the 

16   crime alleged is nonexistent or so meager” that no ”rational trier of 




                                              23
                                                                                          




 1   fact  could  have  found  the  essential  elements  of the  crime beyond a 

 2   reasonable  doubt.”    United  States  v.  Espaillet,  380  F.3d  713,  718  (2d 

 3   Cir. 2004) (internal quotation marks omitted). 

 4          Viewing  the  evidence  in  the  light  most  favorable  to  the 

 5   Government, we hold that no rational jury could conclude beyond a 

 6   reasonable  doubt  that  Taylor  intended  to  structure  the  transactions 

 7   in  Counts  Two  through  Eight  for  the  purpose  of  evading  currency 

 8   reporting requirements. 

 9          As  discussed  above,  under  31  U.S.C.  § 5313(a)  and  an 

10   accompanying  regulation,  domestic  financial  institutions  generally 

11   must file CTRs for cash transactions exceeding $10,000.  See 31 U.S.C. 

12   § 5313(a);  31  C.F.R.  § 1010.311.    Section  5324  prohibits  individuals 

13   from  structuring  transactions  to  evade  this  reporting  requirement, 

14   providing that:  

15          No  person  shall,  for  the  purpose  of  evading  the 
16          reporting  requirements  of  section  5313(a)  .  .  .  cause  or 
17          attempt  to  cause  a  domestic  financial  institution  to  fail 
18          to  file  a  report  required  under  section  5313(a)  .  .  .  [or] 


                                             24
                                                                                          




 1          structure or assist in structuring, or attempt to structure 
 2          or  assist  in  structuring,  any  transaction  with  one  or 
 3          more domestic financial institutions.   

 4   31  U.S.C.  § 5324(a).    To  violate  § 5324,  “(1)  the  defendant  must,  in 

 5   fact,  have  engaged  in  acts  of  structuring;  (2)  he  must  have  done  so 

 6   with knowledge that the financial institutions involved were legally 

 7   obligated to report currency transactions in excess of $10,000; and (3) 

 8   he  must  have  acted  with  the  intent  to  evade  this  reporting 

 9   requirement.”  United States v. MacPherson, 424 F.3d 183, 189 (2d Cir. 

10   2005). 

11          As to the first element, Taylor stipulated at trial that he made 

12   at  least  some  of  the  deposits  reflected  in  the  credit  union  records.  

13   Moreover,  Taylor  retained  control  over  and  was  signatory  to  both 

14   his  personal  account  and  the  D.T.  Liquor  account.    Taylor 

15   frequented  Erie  Metro  to  make  transactions  involving  these 

16   accounts, and there is no evidence that anyone else had access to the 

17   accounts.    Finally,  the  Government  presented  evidence  of  deposit 

18   slips  containing  signatures  from  deposits  into  the  D.T.  Liquor 

                                           25
                                                                                       




 1   account and Taylor’s personal account that were virtually identical.  

 2   The evidence presented at trial was more than sufficient to support 

 3   the jury’s inference that Taylor made all the deposits. 

 4         As to the second structuring element, Taylor concedes that the 

 5   jury  could  reasonably  infer  that  he  was  aware  of  the  reporting 

 6   requirements for deposits exceeding $10,000.  

 7         It  is  the  third  element,  acting  with  the  intent  to  evade  the 

 8   currency  reporting  requirements,  which  requires  vacating  the 

 9   structuring  counts  of  conviction.    Congress  included  an  intent 

10   requirement  in  §  5324  in  order  to  “shield[]  innocent  conduct  from 

11   prosecution.”  United States v. Scanio, 900 F.2d 485, 491 (2d Cir. 1990) 

12   (quoting  The  Drug  Money  Seizure  Act  and  the  Bank  Secrecy  Act 

13   Amendments:  Hearing  on  S.  571  and  S.  2306  Before  the  S.  Comm.  on 

14   Banking,  Housing,  &  Urban  Affairs,  99th  Cong.  137  (1986)  (“Senate 

15   Hearings”)  (statement  of  James  Knapp,  Deputy  Assistant  Att’y 

16   General, Department  of  Justice,  and  Brian  A. Sun,  Assistant  United 




                                          26
                                                                                                        




 1   States  Attorney  of  the  Central  District  of  California)),  abrogated  by

 2   Ratzlaf  v.  United  States,  510  U.S.  135  (1994).11    Individuals  who 

 3   “inadvertently divide a currency transaction in excess of $10,000 into 

 4   smaller transactions [are] not . . . subject to structuring liability since 

 5   [§ 5324] ‘requires proof beyond a reasonable doubt that the purpose 

 6   of the “structured” aspect of a currency exchange was to evade the 

 7   reporting  requirements.’”    Id.  (quoting  a  Justice  Department 

 8   response  to  a  written  question  at  Senate  hearings  on  the  bill 

 9   amending § 5324). 

10           Most  appellate  decisions  upholding  structuring  convictions 


     11  Ratzlaf  held  that  a  defendant  could  be  held  criminally  liable  under  31  U.S.C. 
     § 5324  only  if  the  defendant  “acted  with  knowledge  that  his  conduct  was 
     unlawful.”  Ratzlaf, 510 U.S. at 137.  To reach this conclusion, the Supreme Court 
     looked  to  31  U.S.C.  § 5322(a)  (1992),  which  described  penalties  for  “willful[]” 
     violations  of  the  subchapter,  including  § 5324.    See  Ratzlaf,  510  U.S.  at  139‐41.  
     Soon after Ratzlaf was decided, however, “Congress amended § 5324 by giving it 
     its  own  criminal  penalty  provision  so  that  reliance  on  § 5322  is  no  longer 
     necessary.  This new provision does not include a separate requirement that the 
     defendant act “willfully” to be convicted.  United States v. Vazquez, 53 F.3d 1216, 
     1218  n.2  (11th  Cir.  1995);  see  Riegle  Community  Development  and  Regulatory 
     Improvement  Act  of  1994,  Pub.  L.  No.  103–325,  §  411,  108  Stat.  2160,  2253 
     (codified as amended at 12 U.S.C. §§ 93, 1464, 1772d, 1786, 1818, 1821; 18 U.S.C. 
     § 984, 986, 1956; 31 U.S.C. §§ 5321(a)(4)(A), 5322(a), (b), 5324(c)). 



                                                  27
                                                                                       




 1   involve  transactions  that  were  accompanied  by  other  evidence  of 

 2   intent  to  evade  the  reporting  requirements  in  addition  to  the 

 3   transactions themselves.  See 1 John K. Villa, Banking Crimes: Fraud, 

 4   Money  Laundering  &  Embezzlement  § 6:57  n.13  (2015)  (collecting 

 5   cases).    However,  in  United  States  v.  MacPherson,  we  held  that  “a 

 6   pattern of structured transactions . . . may, by itself, permit a rational 

 7   jury  to  infer  that  a  defendant  had  knowledge  of  and  the  intent  to 

 8   evade currency reporting requirements.”  424 F.3d at 195 (emphasis 

 9   added); see also United States v. Nersesian, 824 F.2d 1294, 1309, 1314‐15 

10   (2d  Cir.  1987)  (finding  intent  to  cause  the  currency  transaction 

11   reporting requirements to be violated where a defendant and his co‐

12   conspirators  used  $117,000  in  cash  to  purchase  more  than  seventy 

13   $1,000 money orders at numerous banks throughout New York City 

14   over  a  one‐month  period).    In  MacPherson,  the  defendant  “chose  to 

15   deposit a quarter‐million dollars through a series of thirty‐two small 

16   transactions  all  under  $10,000”  with  “twenty‐three  deposits  [made] 




                                          28
                                                                                       




 1   in amounts of $9,000‐$9,200” at multiple different banks over a short 

 2   period of time.  424 F.3d at 191.  The evidence showed that “the cash 

 3   was  a  long‐held  asset  that  [the  defendant]  had  shielded  for  some 

 4   years from a possible tort judgment,” which — following settlement 

 5   of  the  tort  case  —  the  defendant  “deliberately  decided  not  to 

 6   deposit . . . in  one  lump  sum,”  but  rather  through  “the  more 

 7   burdensome technique of thirty‐two separate transactions, no one of 

 8   which  exceeded  $10,000.”    Id.    We  concluded  that  the  defendant’s 

 9   “willingness  to  sacrifice  efficiency  and  convenience  in  depositing  a 

10   quarter‐million  dollars  through  multiple  small  transactions 

11   structured  to  ensure  that  no  one  exceeded  $10,000,”  id.,  made  it 

12   “unlikely,  to  the  point  of  absurdity,  that  it  was  pure  coincidence” 

13   that  the  defendant  was  innocently  and  inadvertently  making 

14   separate deposits.  Id. (quoting United States v. Cassano, 372 F.3d 868, 

15   879 (7th Cir. 2004), vacated on other grounds, 543 U.S. 1109 (2005)). 

16          Other  Courts  of  Appeals  have  called  upon  similar  logic  in 




                                          29
                                                                                         




 1   upholding  certain  structuring  convictions.    See  United  States  v.  Van 

 2   Allen,  524  F.3d  814,  820  (7th  Cir.  2008)  (noting  that  “[t]he  sheer 

 3   volume  of  the  transactions  almost  compels  the  conclusion  reached 

 4   by  the  jury”  that  the  defendant  engaged  in  illegal  transaction 

 5   structuring  and  that  “[t]he  fact  that  [the  defendant]  was  willing  to 

 6   sacrifice  efficiency  and  convenience  and  pay[]  the  exorbitant 

 7   transaction fees by going to separate banks in the same day to make 

 8   almost identical deposits supports the inference that he knew of and 

 9   intended  to  avoid  the  reporting  requirements”);  United  States  v. 

10   Gibbons,  968  F.2d  639,  644‐45  (8th  Cir.  1992)  (“Not  until  the  bank 

11   informed Gibbons that currency transactions exceeding $10,000 had 

12   to be reported did Gibbons request the bank to issue six checks, each 

13   for  less  than  $10,000,  in  place  of  the  single  check  for  more  than 

14   $52,000  he  originally  requested. . . . Since  the  receipt  and  cashing  of 

15   six  checks  would  have  been  less  efficient  and  convenient  than 

16   receiving and cashing one, it is difficult to explain this change except 




                                           30
                                                                                          




 1   that Gibbons sought to evade the reporting requirements.”). 

 2          In  this  case,  the Government  presented evidence  at  trial  that, 

 3   on  seven  occasions  over  a  twenty‐month  period,  Taylor  made 

 4   multiple  separate  cash  deposits  totaling  over  $10,000  at  the  same 

 5   time  at  the  same  credit  union  branch  office.    No  evidence  of  intent 

 6   other  than  the  bank  transactions  was  presented.    Rather,  the 

 7   Government  contends  that  these  represent  a  pattern  of  structured 

 8   transactions  demonstrating  Taylor’s  intent  to  evade  the  currency 

 9   reporting requirements.  

10          Based  on  our  review  of  the  record,  however,  we  must 

11   conclude that no rational jury could reach such a conclusion.  First, 

12   the  Government  never  argued  at  trial  and  presented  no  evidence 

13   that  Taylor  believed  that  CTRs  would  not  have  been  generated  for 

14   split  deposits.    Gallardo  testified  that  the  policy  of  Erie  Metro  was 

15   that tellers were to file a CTR when customers made either a single 

16   deposit  of  more  than  $10,000  or  a  split  deposit  that  totaled  over 




                                           31
                                                                                                  




 1   $10,000,  even  if  those  deposits  were  made  into  two  separate 

 2   accounts.12    Gallardo  also  testified  that  tellers  were  to  inform 

 3   customers  of  the  CTR  filing  requirement.    Although  Gallardo 

 4   conceded  that  he  was  not  present  during  any  of  the  conversations 

 5   that Taylor had with the tellers when he made his transactions, the 

 6   Government  never  argued,  and  there  was  no  basis  for  the  jury  to 

 7   conclude,  that  the  tellers  who  processed  Taylor’s  transactions  did 

 8   not follow Erie Metro’s policies. 

 9           Second,  no  evidence  was  presented  at  trial  that  Taylor  had 

10   any reason to believe that CTRs were not filed for the seven “split” 

11   transactions.  To the contrary, Gallardo testified that whether or not 

12   a form was filed would not necessarily be known by a customer, as 

13   no  action  is  required  by  the  customer  concerning  the  filing  of  the 

14   form,  and  the  teller  could  file  a  CTR  even  if  he  or  she  had  not 



        Two  of  the  seven  structuring  counts  concerned  “split”  deposits  made  to  the 
     12

     same  account,  while  five  counts  concerned  deposits  made  to  the  personal  and 
     business accounts.



                                               32
                                                                                               




 1   complied with the bank policy of informing the customer about the 

 2   bank’s need to do so.  Indeed, there was no evidence as to whether 

 3   CTRs  were  or  were  not  filed  for  the  seven  “split”  transactions  at 

 4   issue, or whether they were filed for any of Taylor’s many single cash 

 5   deposits  of  over  $10,000;  no  records  of  CTRs  were  submitted  into 

 6   evidence.13   

 7          Third,  the  evidence  in  the  record  does  not  otherwise  evince 

 8   intent to evade the reporting requirements through Taylor’s making 

 9   the  seven  “split  deposits.”    In  reviewing  the  sufficiency  of  the 

10   evidence, we consider the evidence “in its totality, not in isolation.”  

11   United  States  v.  Anderson,  747  F.3d  51,  59  (2d  Cir.  2014)  (quoting 

12   United  States  v.  Huezo,  546  F.3d  174,  178  (2d  Cir.  2008)).    Gallardo’s 

13   testimony  and  the  credit  union’s  records  showed  that  Taylor  made 

14   multiple  single  deposits  exceeding  $10,000  during  the  same  period 



     13 Special Agent Turri testified that CTRs should have been filed for all the “split” 
     transactions  in  Counts  Two  through  Eight,  even  though  some  of  the  deposits 
     were made to different accounts.   



                                              33
                                                                                       




 1   in  which  Taylor  was  supposedly  structuring  transactions  to  avoid 

 2   CTR filings.  As summarized in the second table above, the evidence 

 3   showed  that  Taylor  deposited  amounts  over  $10,000  in  single 

 4   transactions often only days before and after he was allegedly trying 

 5   to  avoid  CTRs  being  filed  by  making  split  deposits.    For  example, 

 6   the  Government  contends  that  Taylor  structured  transactions  on 

 7   March 4 and March 7, 2008, but Taylor deposited $14,500 in a single 

 8   account only three days later, on March 10.  About a week after that, 

 9   on  March  19,  Taylor  deposited  $10,100,  a  mere  $100  above  the 

10   threshold needed to trigger a CTR, in a single transaction.  Similarly, 

11   the  Government  contends  that  Taylor  structured  a  transaction  on 

12   May  9,  2008.    Yet  Taylor  deposited  $15,000  on  May  13  and  made 

13   another deposit of $10,100 on May 27, again only $100 over the CTR 

14   threshold.    The  Government  also  claims  that  Taylor  structured  a 

15   transaction  on  June  24,  2008,  even  though  four  days  prior,  on  June 

16   20, Taylor deposited $14,557 into this account, and three days later, 




                                          34
                                                                                         




 1   on  June  27,  Taylor  deposited  $15,950.    Indeed,  there  are  more  than 

 2   twice  as  many  instances  in  which  Taylor  made  deposits  exceeding 

 3   $10,000 than instances in which he purportedly split his transactions 

 4   for the purpose of avoiding the reporting requirements.14   

 5          Thus,  this  case  is  unlike  MacPherson.    There  was  no  evidence 

 6   that  Taylor’s  deposits  on  the  dates  of  the  alleged  structured 

 7   transactions  were  part  of  a  single  lump  sum  that  was  split  into 

 8   multiple deposits.  With respect to the seven purportedly structured 

 9   transactions,  Taylor  presented  every  pair  of  deposits  to  a  single 

10   teller  at  a  single  branch  of  Erie  Metro,  generally  within  seconds  or 

11   minutes of each other — not to different banks on the same day or 

12   on  multiple  days  close  in  time  to  one  another,  as  the  defendant  in 

13   MacPherson  did.    As  Taylor  queries,  “[w]ho  would  believe  that 

14   someone seeking to evade the reporting requirement would present 

15   the paired deposits . . . to the same teller virtually simultaneously?”  



       Furthermore, the last claimed structuring deposit in November 2009 occurred 
     14

     more than a year after the next most recent structuring deposit. 

                                           35
                                                                                            




 1   Appellant  Br.  20.    Moreover,  D.T.  Liquor  was  a  cash  business  that 

 2   routinely dealt in large amounts of cash, and Taylor made separate 

 3   deposits  on  multiple  occasions  —  sometimes  totaling  less  than 

 4   $10,000,  sometimes  exceeding  $10,000  —  which  were  often 

 5   immediately  used  to  pay  business  and  personal  expenses  such  as 

 6   insurance  and  telephone  bills.    Finally,  as  discussed  above,  there 

 7   were  seventeen  instances  in  the  same  time  period  in  which  Taylor 

 8   made single deposits exceeding $10,000.15 

 9          The  evidence  was  insufficient  for  the  jury  to  conclude  that 

10   Taylor’s  transactions  constitute  “a  pattern  of  structured 

11   transactions”  intended  to  evade  currency  reporting  requirements.  

12   MacPherson, 424 F.3d at 195.  A pattern necessarily implies consistent 

13   behavior,  which  would  allow  a  rational  jury  to  infer  beyond  a 

14   reasonable  doubt  that  the  behavior  is  not  coincidence  but  rather 

       The Government contended at oral argument that it could be that the deposits 
     15

     exceeding $10,000 were related to legitimate business at D.T. Liquor, but that the 
     seven structured transactions derived from illegal drug proceeds.  However, the 
     Government did not present this theory as to the distinction between the types of 
     deposits to the jury at trial, or in its brief on appeal.   



                                            36
                                                                                        




 1   demonstrates  the  defendant’s  intent  to  evade  the  reporting 

 2   requirements.    No  jury  could  reasonably  conclude  that  such  a 

 3   pattern  existed  here.    Taylor’s  convictions  on  the  transaction 

 4   structuring counts are thus vacated. 

 5          We  remand,  though,  for  resentencing  on  the  affirmed 

 6   conspiracy  conviction.    Generally,  there  is  “no  need  .  .  .  for 

 7   remanding to the district court for the purpose of reconsidering [a] 

 8   concurrent”  sentence  on  a  conviction  we  have  affirmed  if  “we  are 

 9   quite sure that the conviction on the reversed count could not have 

10   affected  the  concurrent  sentences,”  United  States  v.  Ruffin,  575  F.2d 

11   346, 361‐62 (2d Cir. 1978).  Here, however, the district court took the 

12   “currency that was the subject of the currency structuring [c]ounts” 

13   into  consideration  when  imposing  a  sentence  on  the  conspiracy 

14   count.  District Ct. Docket No. 320, at 8‐9.   Thus, we cannot say that 

15   the vacated counts did not affect the sentence imposed on the drug 

16   conspiracy count.   




                                          37
                                                                                




1                              CONCLUSION 

2         For  the  foregoing  reasons,  we  AFFIRM  the  judgment  of 

3   conviction as to the conspiracy to distribute and possess with intent 

4   to distribute a controlled substance count, VACATE the judgment of 

5   conviction  as  to  the  transaction  structuring  counts,  and  REMAND 

6   for resentencing on the remaining count of conviction. 




                                      38